Citation Nr: 1129449	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for psoriatic arthritis, left knee, status post (PO) total knee arthroplasty (TKA). 


REPRESENTATION

Appellant represented by:	James M. McElfresh II, agent


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant had 18 days of service from March 6, 1961 to March 23, 1961.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In April 2010, and January 2011, the Board remanded the claim for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a left knee disability that was caused or aggravated by service.  


CONCLUSION OF LAW

A left knee disability was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran essentially asserts that he had pre-existing left knee disability, and that the rigors of service aggravated his condition beyond normal progression of the disease process, such that service connection is warranted on the basis of aggravation.  See e.g., Veteran's statements, dated in March and August of 2001, July 2002, July and October of 2003, March 2008.  He asserts that he injured his left knee during service, after over two weeks of service, when he jumped off of a staircase.  He states that he was treated at the infirmary at Lackland Air Force Base.  He states that his knee was X-rayed, but that the physician "couldn't find an obvious problem," and that he was offered a medical discharge with the opportunity for surgery, but that he declined to have surgery at that time.  See Veteran's letter, dated in March 2008.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, the Board notes that as the Veteran did not serve on active duty for at least 90 days, the presumptions at 38 C.F.R. §§ 3.307, 3.309 are not for application.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  

The Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).   

The Veteran's service treatment reports are not of record.  A statement from the National Personnel Records Center (NPRC), dated in August 2002, indicates that the Veteran's service treatment reports are not available and may have been destroyed in the 1973 fire at the NPRC.  A statement from the NPRC, dated in October 2003, shows that the NPRC stated that a search for records of the Veteran from Lackland Air Force Base in 1961 was negative.  

The Veteran's discharge (DD Form 214) shows that he had active duty from March 6, 1961 to March 23, 1961, and that he was not entitled to disability severance pay.  As noted in the Board's August 2005 decision, the DD-214 shows that he was discharged from military service due to a physical disability which existed prior to service, and where the Veteran made the application for the discharge.  

A service department report ("morning report") is of record, which indicates that the Veteran was discharged from service upon recommendation of a PEB (physical evaluation board) "for disability."  

As an initial matter, in its August 2005 decision, the Board determined that the Veteran was "not reliable."  In this regard, two certificates from the Minnesota Workmen's Compensation Commission (MWCC) indicate that the Veteran was injured at work in 1959, prior to service, and that he was awarded associated disability benefits beginning in 1972, based on this 1959 injury.  There is nothing in either of the MWCC certificates, or the associated medical evidence, i.e., two 1963 reports, which shows that the Veteran ever reported sustaining a left knee injury after 1959 (other than an indication of a post-service September 1962 injury in one of the MWCC certificates, which the Veteran currently denies).  Furthermore, the Veteran filed his initial claim for service connection in March 2001.  See VA Form 21-526, received in March 2001.  In his claim, he indicated that he sustained a "damaged left knee, exploratory surgery found damaged cartilage, synovium also removed," and that he was treated at the Lackland Air Force Base infirmary.  However, a search by the National Personnel Records Center did not result in any records for the Veteran.  None of the Veteran's other statements assert that he underwent surgery during service, nor do any post-service medical reports indicate that he reported such a history.  In addition, there is nothing in any of the medical evidence dated between separation from service in 1961 and the filing of his claim in March 2001, a period of 40 years, which shows that the Veteran ever reported sustaining a left knee injury after 1959.  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In this case, there are no relevant preservice records of treatment in the record. However, even assuming that the presumption of soundness applies, the Veteran has repeatedly stated that he sustained a left knee injury prior to service.  He is competent to report a history of a left knee injury prior to service.   See e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the claims files include a "final receipt for compensation" (certificate) from the Minnesota Workmen's Compensation Commission, part of which is dated in February 1974, which shows that the Veteran was awarded compensation for two injuries, one of which occurred in October 1959.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion).   A VA examination report, dated in June 2010, shows that the examiner concluded that the Veteran had a preexisting left knee disorder.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  Finally, as noted in the Board's August 2005 decision, the Veteran's discharge, and the service record, indicate that he was separated from service after evaluation by a physical evaluation board, that he was discharged due to a physical disability which existed prior to service, and that he was not entitled to disability severance pay.  

With regard to the issue of whether the Veteran's preexisting left knee disorder was aggravated by his service, the evidence is summarized as follows:

A certificate from the Minnesota Workmen's Compensation Commission, signed by the Veteran in March 1972, and received in September 2003, shows that the Veteran acknowledged that he was injured in October 1959, and it indicates that the Veteran began disability in September 1972, for a period of 44 weeks.  

A certificate from the Minnesota Workmen's Compensation Commission, signed by the Veteran in February 1974, and received in August 2002, indicates that he was injured at his place of employment in October 1959, that an "injury occurred" in September 1962, and that disability benefits were awarded for the period from September 1972 to January 1974.  

A statement from J.J.B., M.D., dated in October 1963, is addressed to an insurance company, and states that he (Dr. J.J.B.) had previously reported to them in September 1962, followed by two reports to the Industrial Commission in June and July of 1963.  He states that the Veteran has had left knee symptoms, with manipulation under anesthesia in October 1963, and that an "X-ray of the left knee joint was normal."  

A December 1963 statement from Dr. J.J.B is addressed to an insurance company, and states, "In answer to your question concerning the temporary disability of the patient, associated with the knee manipulation on October 2, 1963, I can say that he entered the hospital on [on] October 2nd and was discharged from the hospital on October 5, 1963.  I believe that the period of temporary disability associated with the manipulation amounted to five days."  

The next relevant medical evidence is dated at least nine years later.  Specifically, private treatment reports from the Mayo Clinic, dated between 1972 and 1973, show that the Veteran reported a history of psoriasis since childhood, a history of arthritis since a 1959 injury, left knee surgery in 1962, and a 12-year history of a "bad knee," with a main symptom of "severe pain."  In January 1972, he underwent a total knee arthroplasty, with a diagnosis of psoriatic arthritis.  X-rays note that the "appearance is suggestive of inflammatory arthritis with secondary degenerative changes."  In 1991, the Veteran underwent a revision of his TKA.  Reports from the Mayo Clinic, dated in March 1999 and September 2008, note that the Veteran was diagnosed with psoriatic arthritis in 1971.  They also make reference to a history that includes a 1962 synovectomy (however, this is uncorroborated by any other medical evidence; these reported histories do not link the 1962 surgery to an inservice injury).  

In a letter, dated in January 1972, and received in July 2003, the Veteran's former supervisor noted that the surgery that the Veteran underwent in January 1972 was due to an injury from a work-related accident several years prior when the Veteran was employed at the Crescent Creamery.  See also Veteran's associated letter, received in July 2003.  

Overall, VA and non-VA reports dated after 1971 show treatment for psoriatic arthritis, with multiple surgeries involving multiple joints, to include bilateral hip replacements, and surgeries involving the bilateral feet, right ankle, right knee, lumbar spine, and left hand.  

A July 1992 decision of the Social Security Administration (SSA) shows that it was determined that the Veteran was disabled as of July 1992, with a primary diagnosis of psoriatic arthritis.  An accompaning application (SSA-3368-BK) shows that the Veteran reported a history of severe arthritis that first bothered him in approximately 1965.

A March 2008 report from M.J.S., M.D., shows that he states, "Unfortunately, since no written medical records are available, the history provided by the patient is the only evidence, therefore, I am unable to state with any degree of medical certainty that the original injury was the direct cause of your subsequent total knee arthroplasty."

A VA examination report, dated in June 2010, shows that the diagnosis was left knee with end-stage degenerative joint disease, now status post total knee arthroplasty with revision in 1992.  The examiner stated that no other diagnoses could be provided at any past point in time because of the lack of records, that the Veteran has psoriatic arthritis involving multiple joints.  He concluded:

It is highly likely that the Veteran's first injury in 1959 may have been the first signal event of his psoriatic arthritis and from that standpoint, his progression, although severe throughout the years, would be consistent with psoriatic arthritis that existed prior to  service.  The extent of the left knee progression from 1961 to 1972 is not consistent with the Veteran's injury that he describes as occurring in service but rather accelerated as part of an underlying systemic disease such as psoriatic arthritis.  There is no indication that the Veteran's knee did get worse in service.  Quite contrary, the DD-214 and the morning report states that he had an injury pre-existing that did not get aggravated by service and was medically discharged.

Therefore, if anything, the medical evidence weighs against an opinion that the left knee disorder was aggravated beyond the normal expected progression of that knee secondarily to service while the medical evidence available leans heavily towards the conclusion that the left knee disorder did pre-exist service.

The examiner further stated that the Veteran's left knee was not aggravated beyond the normal expected progression of that knee secondarily to service.  

The Veteran has submitted a number of articles in support of his claim.  One article links knee injuries to osteoarthritis due to lubrication problems.  Other articles state that up to 70 percent of patients with psoriatic arthritis had skin psoriasis first, that psoriatic arthritis most often appears in people between age 30 and 55, and that trauma may play a triggering role in various types of inflammatory arthritis (to include psoriatic arthritis).

The claims files include a number of lay statements.  Of particular note, the Veteran's mother and brother, and a friend, essentially assert that the Veteran sustained a knee injury in high school (prior to service) which required that his knee be drained of fluid and injected with cortisone, and that he was then able to return to normal activities, but that he had knee surgery within a few months of separation from service.  

The Board finds that the Veteran's left knee disorder is not shown to have been aggravated by his service.  His service treatment reports are not available.  The contemporaneous service evidence indicates that he was evaluated by a physical evaluation board, and that he was determined to have a preexisting disorder.  There are no records of medical treatment for over two years following service, see two 1963 statements from Dr. J.J.B., and no records of treatment between 1964 and 1971, a period of about seven years.  The two certificates from the Minnesota Workmen's Compensation Commission (MWCC) indicate that the Veteran was injured at work in 1959, prior to service.  They show that he was awarded associated disability benefits based on this injury beginning in 1972.  There is nothing in the MWCC certificates, the two 1963 statements from Dr. J.J.B, or the Mayo Clinic records dated between 1972 and 1973, which indicates that the Veteran sustained a left knee injury after 1959 (other than an indication of a post-service September 1962 injury in a MWCC certificate, which the Veteran denies).  In addition, Dr. J.J.B's October 1963 letter states that an X-ray of the Veteran's left knee was normal.  The Veteran's former supervisor's January 1972 letter notes that the Veteran's January 1972 surgery was due to his work-related injury.  The medical evidence further shows that the Veteran has reported a history of childhood psoriasis, and that he was diagnosed with psoriatic arthritis no earlier than 1971, which is eleven years following separation from service.  The earliest recorded report of an inservice left knee injury is found in the Veteran's filing of his initial claim for service connection in March 2001; none of the medical reports dated prior to this time note that he reported sustaining a left knee injury during service.  Finally, the June 2010 VA examiner's opinion shows that the examiner concluded that the medical evidence weighs against an opinion that the left knee disorder was aggravated beyond the normal expected progression of that knee due to service.  This opinion is found to be highly probative evidence against the claim, as the examiner indicated that the Veteran's claims files had been reviewed, he included a detailed and extensive discussion of the Veteran's history and the medical evidence, and his opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that there is clear and unmistakable evidence that the Veteran's pre-existing left knee injury did not undergo an increase in severity during his 18 days of active service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In reaching this decision, the Board has considered a September 2003 statement from M.P., M.D., a May 2008 statement from J.L.F., M.D., and a January 2010 statement from B.R., MD., in which these physicians indicate that the Veteran's left knee disorder is related to his service.  In this regard, Dr. J.L.F's letter states that, "it is possible that his left knee injury suffered while in the military led to an exacerbated the psoriatic arthritis.  This would make his psoriatic arthritis definitely service connected as he was serving in the Air Force at the time of the initial injury." (emphasis added).  

However, none of these statements are shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable medical history.  Furthermore, none of these reports adequately discuss the Veteran's relevant pre- and post-service medical history, to include the fact that the Veteran's service records indicate that he was found to have a preexisting condition, and/or that there is nothing in the MWCC certificates, or the medical evidence dated between 1963 and 2001, which shows that the Veteran reported sustaining a left knee injury during service.  None of these reports discuss the fact that the Veteran's 1963 left knee X-ray was reportedly normal.  Dr. M.P.'s report and Dr. J.L.F's report do not discuss any clinical findings following service.  Also, with regard to Dr. J.L.F's statement, when read in context, it is equivocal in its terms, and he does not mention the Veteran's 1959 injury at all.   Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In fact, he asserts that the Veteran had an "initial injury" during service.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Dr. M.P.'s statement is extremely brief and it appears to be based on the Veteran's assertions of a medical matter, i.e., aggravation, with no rationale provided.  With regard to Dr. B.R., his summary of the Veteran's post-service medical history is very vague, and he gives no rationale for his conclusion that the Veteran's left knee arthritis was caused by his service, to include no discussion of why he ruled out the Veteran's 1959 injury as the cause.  All of these opinions appear to have been based on the Veteran's self-reported history, and the Board has determined that the Veteran is not a credible historian.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Therefore, this evidence is afforded no probative value, and it does not warrant a grant of the claim.  Id.; see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence")

The Board has considered the articles that have been associated with the C-files.  However, these articles are so general in nature, and so nonspecific to the appellant's case, which involves the issue of aggravation of a preexisting injury, that the Board affords them little probative weight.  They therefore do not provide a sufficient basis to warrant a grant of the claim.  See e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is normally competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical  professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issue on appeal is based on the contention that a left knee disability was aggravated by service.  To the extent that he asserts that he had left knee symptoms at any particular point in time, the Veteran's statements would normally be competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the Board has determined that the Veteran is not a credible historian.  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide an opinion as to aggravation of the Veteran's preexisting left knee disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Board acknowledges that the absence of any corroborating medical evidence to support his assertions does not render an appellant's statements incredible in and of itself, however, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service records, and post-service medical records have been discussed.  A VA examiner has concluded that the claimed condition was not aggravated by service.  Given the foregoing, the Board finds that the service records, and the post-service medical evidence, outweigh the Veteran's contentions, and the lay statements, to the effect that the claimed condition was aggravated by the Veteran's service.  





II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports and not available, and it appears that they were destroyed in a 1973 fire at the National Personnel Records Center ("NPRC"). Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  Prior to issuing its decision, the RO requested the NPRC to obtain the Veteran's service medical records.  In 2002 and 2003, the NPRC reported that the Veteran's service medical records could not be found, and their October 2003 statement shows that they reported that a search of records from Lackland Air Force Base had no results.  The RO has also requested that the Veteran provide any service medical records, post-service medical records, or other information which may be helpful to his claim.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has stated that records from Dr. B. and Dr. W., and from St. Joseph's hospital, are not available.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, in January 2011, the Board remanded the claim and directed that the Veteran's SSA records be obtained.  In February 2011, the SSA's records were obtained.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).   

The Veteran has been afforded an examination, and an etiological opinion has been obtained.  The examination report indicates that it was based on a review of the Veteran's C- file, and the Veteran's pre-service, service, and post-service history were summarized.  An examination was performed, and detailed findings are included in the report.  The examiner determined that the Veteran's left knee disorder preexisted his service, and that it was not aggravated thereby, and the opinion is accompanied by a sufficient rationale.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2010).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

The appeal is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


